Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
This office action based on the 13/011018 application is in response to the communications filed December 22, 2020.
Claim 1 was amended December 22, 2020. 
Claims 1-3 and 5-7 are currently pending and considered below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-3 and 5-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vining et al (US 2006/0173708; herein referred to as Vining) in view of Mejia et al (US 2008/0009695; herein referred to as Mejia) in further view of Bratton et al (US 2010/0304731;herein referred to as Bratton).
As per claim 1, 
Vining teaches a communication device at a first location, the first location including a patient (Figure 2A: Items 1 and 2, and Paragraphs [0048] and [0053] of Vining. The teaching discusses plurality of patients communicating to send or receive information using any one of several available technologies such as a telecommunications network, a telephonic device, a telecommunications device for making phone calls, a telecommunications device for receiving phone calls and the like in order to collect information from each patient; further discusses “patient's location within the predetermined geographical region” which is a cited example teaching claim language “first location including a patient)
Vining further teaches said communication device is coupled to a network (Paragraph [0030] of Vining. The teaching discusses the disclosed components for the 
Vining further teaches transmits first information and second information, (Paragraph [0048] of Vining. The teaching discusses the disclosed system transmitting plurality of information, including patient input data, collected diagnostic data, treatment data & prescription data) 
Vining further teaches said first information includes real-time medical images of said patient received from an image capture device coupled to said communication device (Paragraphs [0012], [0013], [0025] and [0030] of Vining. The teaching discusses real-time communication of remotely monitored health-related data of said patient(s), including patient image data captured by portable digital imaging & monitoring devices, digital radiography systems, as well as microscopic and spectroscopy-related imaging. The teaching further discusses the communication of audio, video, and/or electronic data utilizing wireless phones including digital cameras components capable of communicating images.) 
Vining further teaches said second information includes real-time medical data of said patient received from a medical monitoring device coupled to said communication device. (Paragraphs [0012], [0013] and [0048] of Vining
Vining further teaches a remote station at a second location, said remote station is coupled to said communication device and receives said first and second information via the network. (Figure 2A: items 8-10, and Paragraphs [0044], [0045] and [0049] of Vining. The teaching discusses a communication center to receive & transmit the patient health data and information between parties, utilizing the disclosed networked communication components)
Vining further teaches said remote station includes at least one input device that allows a communication to be transmitted by an operator at said second location to said communication device. (Figure 2A: items 8-10, and Paragraphs [0022] and [0044] of Vining.  The teaching discusses the disclosed triage communication center, including communication components to input & transmit data to and from the location of the triage communication center)
Vining does not explicitly disclose wherein the display of said first information and the display of said second information are synchronized.  
However Mejia teaches that it was old and well-known in the art of remote monitoring & communication of patients’ vital data, to teach wherein the display of said first information and the display of said second information are synchronized (Paragraphs [0009], [0023], [0024] and [0028] of Mejia. The teaching discusses the synchronizing the plurality of reviewed & displayed patient monitored data received so said data is correctly correlated prior to transmitting the patient data to the modality station)
Therefore it would have been prima facie obvious to one ordinarily skilled in the art of remote transmission of captured data, to modify Vining, to incorporate review of multiple forms monitored health-related data, as taught Mejia, in order to provide more comprehensive means to review multiple forms monitored health-related data that allows improved assessment of received health-related data.
Mejia further teaches real-time monitoring of hemodynamic data (Paragraph [0017] of Mejia). Mejia does not explicitly teach that the monitored fluoroscopic data is specifically in "real-time”. However, it would have obvious to one ordinarily skilled in the art to incorporate the “real-time” monitoring, used for hemodynamic data, with the monitored fluoroscopic data to provide all the monitored data in the synchronized "real-time" manner. 
Mejia further teaches first information includes real-time fluoroscopy images of said patient received from fluoroscope coupled to said communication device and said information real-time hemodynamic data of said patient. (Paragraphs [0009], [0023], [0024] and [0028] of Mejia. The teaching discusses the synchronizing the plurality of reviewed & displayed patient monitored data received so said data is correctly correlated prior to transmitting the patient data to the modality station. Paragraph [0017] of Mejia. The teaching discusses monitoring, review, communication & storage real-time hemodynamic information & fluoroscopic images)
The combined teaching of Vining and Mejia does not explicitly disclose said remote station having a visual display that simultaneously displays said first information and said second information or using time stamps inserted into the first and second information before transmission to said remote station. 
However, Bratton, teaches that it was old and well-known in the art of remote transmission of captured data, at the time of invention to teach said remote station having a visual display that simultaneously displays said first information and said second information, (Figure 2: items 48 and 54, and Paragraphs  [0107] and [0108] of Bratton
Bratton further teaches using time stamps inserted into the first and second information before transmission to said remote station, (Paragraphs [0064], [0107] and [0108] of Bratton. The teaching discusses the displayed image data watermarked with a time stamp at the moment the image data is initially captured, wherein said image data is subsequently saved & enabling the image to be identified later; further discusses permits users of mobile devices to simultaneously view, in a synchronized manner)
It would have been obvious to one ordinarily skilled in the art of remote transmission of captured data, to modify the combination of Vining & Mejia, to incorporate time stamps to synchronizing data, which is a well-known technique and obvious to use for viewing on display components, as taught Bratton, in order to provide more comprehensive means to review multiple streams of image data that allows more accurate & efficient assessment of received image data.
As per claim 2, 
The combined teaching of Vining, Mejia and Bratton teaches the limitations of claim 1. 
Vining further teaches: said communication device includes a monitor and a speaker (Paragraphs [0025] and [0028] of Vining. The teaching discusses audio/video/data transfer and communications systems including display units for viewing multi-media, such as a color monitor, black and white monitor, or other viewing apparatus, and the device contains a microprocessor having a memory storage device)
As per claim 3, 
The combined teaching of Vining, Mejia and Bratton teaches the limitations of claim 2.
Vining discloses said communication device includes a mobile platform (Paragraphs [0012], [0013], [0018], [0025] and [0032] of Vining. The teaching discusses remote patient monitoring units are connected using a network communications system that may include a Public Telephone Switch Network (PSTN), Digital Subscriber Lines (DSL), 
As per claim 5, 
The combined teaching of Vining, Mejia and Bratton teaches the limitations of claim 1.
Bratton further teaches that it was old and well-known in the art of remote transmission of captured data, to teach: remote station displays a latency that represents a network delay between a local capture of said first information and said second information (Figures 1: item 34; 6-7: items 104 and 116, and Paragraph [0056] of Bratton. The teaching discusses utilizing remote mobile device components for real-time monitoring network latency over time is carried out to determine if the application's bandwidth usage is degrading the response of the network; further discusses a network ping forwarded from the mobile client device to an outside server and returned to measure the latency of 
As per claim 6, 
The combined teaching of Vining, Mejia and Bratton teaches the limitations of claim 1.
Bratton further teaches that it was old and well-known in the art of remote transmission of captured data, to teach: said remote station displays an indicator that relates to whether a latency exceeds a threshold. (Figure 1: item 34, and Paragraph [0056] of Bratton. The teaching discusses utilizing remote mobile device components for real-time monitoring network latency over time is carried out to determine if the application's bandwidth usage is degrading the response of the network; further discusses a network ping forwarded from the mobile client device to an outside server and returned to measure the latency of the connection, and indicated if the latency increases to an unacceptable”)
As per claim 7, 
The combined teaching of Vining, Mejia and Bratton teaches the limitations of claim 1.
Vining further teaches one input device of said remote station includes a camera and a microphone (Paragraphs [0048] and [0052] of Vining. The teaching discusses the healthcare professional with the physicians' center comprises a computer having at least a display unit for viewing multimedia, a microprocessor having a memory storage device coupled to an audio video and data communications system; further discusses receiving patient encounter data collected by the healthcare professional using a plurality of technologies having at least a microprocessor including a memory storage device, coupled to audio, video, and data communications systems, medical devices, and examination equipment used in the assessment of the patient.)

Response to Arguments
Applicant's arguments filed December 22, 2020 have been fully considered but they are not persuasive. The following describes why:
Applicant’s arguments pertaining to rejections made under 35 U.S.C. 103 are not persuasive. The applicant argues that Mejia neither discloses nor suggests to simultaneously display real-time fluoroscopy data and hemodynamic data on a monitor of a remote station as claimed. The examiner respectfully disagrees with this argument. Mejia provides a system that displays a plurality of real-time data in a synchronous manner. Mejia also teaches that this data can be fluoroscopy data and hemodynamic data. Based on this teaching, it is not unreasonable to conclude that the fluoroscopy data and hemodynamic data can be displayed in a real-time synchronous manner on a monitor of a remote station as claimed. The applicant argues that Mejia’s use of the term “synchronization” is to be limited to “containing the same patient identification information” based on its use in paragraph [0023] of Mejia. The examiner respectfully disagrees. The excerpt cited by the applicant demonstrates that the synchronization of patient information effects correct correlation to a single patient. This effect does not define the actual process of synchronization because the synchronization is the cause to this effect. Put another way, defining “synchronization” in Mejia as “containing the same patient identification information” does not make sense because 1) such a definition deviates from the common understanding of the word, i.e. “cause to occur or operate at the same time or rate”, while the disclosure does not invoke or even suggest that a special definition for this word is to be used, 2) the effect of “containing the same patient identification information” happens after the patient data is “synchronized” and 3) such a narrow definition of the word does not account for the broadest reasonable interpretation of the disclosure of Mejia because when the examiner or one of ordinary skill in the art reads Mejia it is perfectly reasonable for them to conclude that the patient data is displayed through a synchronized, simultaneous playback or display of . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD A NEWTON whose telephone number is (313)446-6604.  The examiner can normally be reached on M-F 8:00AM-3:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTORIA AUGUSTINE can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/C.A.N./Examiner, Art Unit 3686                                                                                                                                                                                                        
/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626